Case 1:21-mj-00454-PJG ECF No.1, PagelD.1 Filed 08/23/21 Page 1 of 1

AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means

UNITED STATES DISTRICT COURT

for the
Western District of Michigan

In the Matter of the Search of

(Briefly describe the property to be searched

or identify the person by name and address) Case No. 1:21-mj-454

Eleven cellular telephones more particularly described in
Attachment A

Nae Nae Ne Nee Nee ee

APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A

located in the Western District of Michigan , there is now concealed (identify the
person or describe the property to be seized):

See Attachment B

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
of evidence of a crime;

Q) contraband, fruits of crime, or other items illegally possessed;
af property designed for use, intended for use, or used in committing a crime;
C1 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
21 U.S.C. § 846, 841(a)(1); conspiracy to distribute and possess with intent to distribute controlled"
21 U.S.C. § 843(b) substances, and use of communication facilities in furtherance of drug trafficking

The application is based on these facts:
See attached

a Continued on the attached sheet.

  
 

 

 

O Delayed notice of days (give exact ending date if more than 30 days: ) is requested under
18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet;_ _
AX}
* Applicani’s signkture

L
TFO Edwin Parrott, DEA

 

Printed name and title

    
 

Attested to by the applicant in accordance with the requirements of Fed. om . P. 4.1 by

telephone (specify reliable eleq
SZ | han

V Rage ’s signature

City and state: Grand Rapids, MI Hon. Phillip J. Green, U.S. Magistrate Judge

Date: 08/23/2021

 

 

Printed name and title
